

EMPLOYMENT AGREEMENT
 
This Agreement (“Agreement”) is made by and between American Savings, FSB, a
federal savings bank (the “Bank”), with its principal office in Munster,
Indiana, and Michael Mellon (“Executive”) and shall be effective as of February
13, 2008.
 
WHEREAS, Executive currently serves as President and Chief Executive Officer of
the Bank; and
 
WHEREAS, in order to induce Executive to remain in the employ of the Bank and to
provide further incentive to achieve the financial and performance objectives of
the Bank, the parties desire to enter into this Agreement upon the terms and
conditions hereof; and
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:
 
1. POSITION AND RESPONSIBILITIES.
 
The Executive agrees to serve as the President and Chief Executive Officer of
the Bank and as such, the Executive shall be responsible for all aspects of the
Bank for what a chief executive officer is customarily responsible, under the
supervision of the Board of Directors. Executive also agrees to serve, if
elected, as an officer and director of the Bank or any affiliate of the Bank.
Failure to reappoint Executive as Executive Vice President of the Bank or, if
Executive is also a director of the Bank, failure to re-nominate the Executive
as a director of the Bank without the consent of Executive during the term of
this Agreement (except for any termination for Just Cause or Retirement, as
defined herein) shall constitute a breach of this Agreement.
 
2. TERM AND DUTIES.
 
(a) The term of this Agreement and the period of Executive’s employment
hereunder will begin as of the Effective Date and will continue for a period of
thirty-six (36) full calendar months thereafter. On each anniversary date of the
Effective Date (the “Anniversary Date”), this Agreement shall renew for an
additional year such that the remaining term shall be thirty-six (36) full
calendar months, provided, however, that the Board shall at least sixty (60)
days before such Anniversary Date conduct a comprehensive performance evaluation
and review of Executive for purposes of determining whether to extend this
Agreement. The Board shall give Executive notice of its decision whether or not
to renew this Agreement at least thirty (30) days and not more than sixty (60)
days prior to the Anniversary Date, and if written notice of non-renewal is
provided to Executive within said time frame, the term of this Agreement shall
not be extended.
 
(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence approved by the Board, Executive shall devote substantially all his
business time, attention, skill, and efforts to the faithful performance of his
duties hereunder including activities and services related to the organization,
operation and management of the Bank; provided, however, that with the approval
of the Board, Executive may serve, or continue to serve, on the boards of
directors of, and hold any other offices or positions in, business, government,
social, religious, charitable or similar organizations which will not present
any conflict of interest with the Bank and provided further that Executive may
continue to serve as a member of the Town Council of the City of Munster,
Indiana.
 

--------------------------------------------------------------------------------


 
3. COMPENSATION, BENEFITS AND REIMBURSEMENT.
 
(a) The compensation specified under this Agreement shall constitute the salary
and benefits paid for the duties described in Section 2. The Bank shall pay
Executive as compensation a salary of not less than $140,080.00 per year (“Base
Salary”). Such Base Salary shall be payable biweekly, or with such other
frequency as officers and employees are generally paid. During the period of
this Agreement, Executive’s Base Salary shall be reviewed at least annually.
Such review shall be conducted by a committee designated by the Board, and the
Bank may increase, but not decrease (except a decrease that is generally
applicable to all employees) Executive’s Base Salary (with any increase in Base
Salary to become “Base Salary” for purposes of this Agreement).
 
(b) Executive will be entitled to participate in and receive benefits under any
employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage or any other employee
benefit plan or arrangement made available by the Bank currently or in the
future to its senior executives and key management employees. Executive will be
entitled to participate in any incentive compensation and bonus plans offered by
the Bank in which Executive is eligible to participate. Nothing paid to
Executive under any such plan or arrangement will be deemed to be in lieu of
other compensation to which Executive is entitled under this Agreement.
 
(c) In addition to the Base Salary provided for by paragraph (a) of this Section
3, the Bank shall pay or reimburse Executive for all reasonable travel and other
reasonable expenses incurred by Executive performing his obligations under this
Agreement and may provide such additional compensation in such form and such
amounts as the Board may from time to time determine. The Bank shall reimburse
Executive for his ordinary and necessary business expenses including, without
limitation, fees for memberships in such clubs and organizations as Executive
and the Board shall mutually agree are necessary and appropriate for business
purposes, and travel and entertainment expenses, incurred in connection with the
performance of his duties under this Agreement.
 
(d) In addition to items of compensation provided for by paragraphs (a), (b) and
(c) of this Section 3, the Bank shall pay or reimburse the Executive for Regular
membership dues and related expenses to Briar Ridge Country Club in Dyer,
Indiana or comparable club selected by Executive. The Bank shall also provide
the Executive with a company car of equal or greater value than the vehicle
currently driven by the Executive.
 


4. PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
 
(a) Upon the occurrence of an Event of Termination (as herein defined) during
Executive’s term of employment under this Agreement, the provisions of this
Section 4 shall apply. As used in this Agreement, an “Event of Termination”
shall mean and include any of the following: 
 


2

--------------------------------------------------------------------------------


 

(i)
the involuntary termination by the Bank of Executive’s full-time employment
hereunder for any reason other than termination governed by Section 5
(Termination for Cause) or termination governed by Section 6 (Termination for
Disability or death) or termination governed by Section 7 (Termination Upon
Retirement), provided that such termination of employment is also a “Separation
from Service” within the meaning of Section 4(h) hereof; or

 

(ii)
Executive’s voluntary resignation from the Bank’s employ for any of the
following reasons: 

 

 
(A)
the failure to appoint or reappoint Executive to the position set forth under
Section 1 or, if Executive is also a director of the Bank or its holding company
(the “Holding Company”) as of the date hereof, failure to re-nominate Executive
as a director of the Bank or the Holding Company as applicable;

 

 
(B)
a material change in Executive’s functions, duties, or responsibilities with the
Bank, which change would cause Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Section 1, above;

 

 
(C)
a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from its location at the Effective Date of this
Agreement;

 

 
(D)
a material reduction in the benefits and perquisites to Executive from those
being provided as of the later of the Effective Date or any subsequent
Anniversary Date of this Agreement, other than an employee-wide reduction in pay
or benefits;

 

 
(E)
a liquidation or dissolution of the Bank; or

 

 
(F)
a material breach of this Agreement by the Bank or the Holding Company.

 
Upon the occurrence of any event described in clauses (A), (B), (C), (D), (E) or
(F), above, Executive shall have the right to elect to terminate his employment
under this Agreement by resignation upon not less than thirty (30) days prior
written Notice of Termination, as defined in Section 9(a), given within ninety
(90) days after the event giving rise to said right to elect. The Bank shall
have thirty (30) days to cure the condition giving rise to the Event of
Termination, provided that the Bank may elect to waive such thirty (30) day
period. Notwithstanding the preceding sentence, in the event of a continuing
breach of this Agreement by the Bank, Executive, after giving due notice within
the prescribed time frame of an initial event specified above, shall not waive
any of his rights under this Agreement and this Section solely by virtue of the
fact that Executive has submitted his resignation, provided Executive has
remained in the employment of the Bank and is engaged in good faith discussions
to resolve any occurrence of an event described in clauses (A), (B), (C), (D) or
(F) above.
 

3

--------------------------------------------------------------------------------


 

(iii)
(A) Executive’s involuntary termination by the Bank (or any successor thereto)
on the effective date of, or at any time following, a Change in Control, or
(B) Executive’s resignation from the employment with the Bank (or any successor
thereto) following a Change in Control as a result of any event described in
Section 4(a)(ii)(A), (B), (C), (D), or (F) above. For these purposes, a “Change
in Control” shall mean a change in control of the Bank or the Holding Company of
a nature that: (i) would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or (ii) without limitation such a Change in Control shall be deemed to have
occurred at such time as (a) any “person” (as the term is used in Sections 13(d)
and 14(d) of the Exchange Act), other than the Bank’s employee stock ownership
plan or trust, is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Holding
Company or Bank representing 25% or more of the combined voting power of the
Holding Company’s or Bank’s outstanding securities; or (b) individuals who
constitute the Board of Directors of the Bank or the Holding Company on the date
hereof (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least a majority of the
directors of the Board, shall be, for purposes of this clause (b), considered as
though he were a member of the Incumbent Board; or (c) a plan of reorganization,
merger, consolidation, sale of all or substantially all the assets of the Bank
or the Holding Company or similar transaction in which the Bank or Holding
Company is not the surviving institution occurs; provided, however, that, to the
extent necessary to comply with Code Section 409A, “Change in Control” shall
instead have the meaning set forth in Code Section 409A and the regulations and
other guidance published thereunder.

 
(b) Upon the occurrence of an Event of Termination under Sections 4(a) (i) or
(ii), on the Date of Termination, as defined in Section 9(b), the Bank shall be
obligated to pay Executive, or, in the event of his subsequent death, his
beneficiary or beneficiaries, or his estate, as the case may be, as severance
pay or liquidated damages, or both, an amount equal to the sum of: (i) his
earned but unpaid salary as of the date of his termination of employment with
the Bank; (ii) the benefits, if any, to which he is entitled as a former
employee under the employee benefit plans and programs and compensation plans
and programs maintained for the benefit of the Bank’s officers and employees;
(iii) the remaining payments that Executive would have earned, in accordance
with Sections 3(a) and 3(b), if he had continued his employment with the Bank
for the remainder of the term of this Agreement (but in any event, such term
shall not exceed thirty-six (36) months), and had earned the maximum bonus or
incentive award in each calendar year that ends during such term; and (iv) the
annual contributions or payments that would have been made on Executive’s behalf
to any employee benefit plans of the Bank as if Executive had continued his
employment with the Bank for the remainder of the term of this Agreement (but in
any event, such term shall not exceed thirty-six (36) months), based on
contributions or payments made (on an annualized basis) at the Date of
Termination. Any payments hereunder shall be made in a lump sum within thirty
(30) days after the Date of Termination, except as otherwise provided herein.
Such payments shall not be reduced in the event Executive obtains other
employment following termination of employment.
 
4

--------------------------------------------------------------------------------


 
(c) Upon the occurrence of an Event of Termination under Section 4(a)(iii), on
the Date of Termination, as defined in Section 9(b), the Bank shall be obligated
to pay Executive, or, in the event of his subsequent death, his beneficiary or
beneficiaries, or his estate, as the case may be, as severance pay or liquidated
damages, or both, an amount equal to the sum of: (i) his earned but unpaid
salary as of the date of his termination of employment with the Bank; (ii) the
benefits, if any, to which he is entitled as a former employee under the
employee benefit plans and programs and compensation plans and programs
maintained for the benefit of the Bank or Holding Company’s officers and
employees; (iii) the remaining payments that Executive would have earned, in
accordance with Sections 3 (a) and (b), if he had continued his employment with
the Bank for a thirty-six (36) month period following his termination of
employment, and had earned the maximum bonus or incentive award in each calendar
year that ends during such term; and (iv) the annual contributions or payments
that would have been made on Executive’s behalf to any employee benefit plans of
the Bank or the Company as if Executive had continued his employment with the
Bank for a thirty-six (36) month period following his termination of employment,
based on contributions or payments made (on an annualized basis) at the Date of
Termination. Any payments hereunder shall be made in a lump sum within thirty
(30) days after the Date of Termination, except as otherwise provided herein.
Such payments shall not be reduced in the event Executive obtains other
employment following termination of employment.
 
(d) Upon the occurrence of an Event of Termination under Section 4(a)(i), (ii)
or (iii), the Bank will cause to be continued, at the Bank’s expense,
non-taxable medical coverage substantially identical to the coverage maintained
by the Bank for Executive and his family prior to Executive’s termination. Such
coverage shall continue at the Bank’s expense for the remainder of the term of
this Agreement following the Date of Termination.
 
(e) Notwithstanding anything in this Agreement to the contrary, in no event
shall the aggregate payments or benefits to be made or afforded to Executive
under this Section constitute an “excess parachute payment” under Section 280G
of the Internal Revenue Code of 1986, as amended, (“Code”) or any successor
thereto, and in order to avoid such a result, Executive’s benefits hereunder
shall be reduced, if necessary, to an amount, the value of which is one dollar
($1.00) less than an amount equal to three (3) times Executive’s “base amount,”
as determined in accordance with Section 280G. The allocation of the reduction
required hereby shall be determined by Executive, or in the event such
allocation violates Code Section 409A, the reduction required hereby shall be
made pro-rata.

5

--------------------------------------------------------------------------------


 
(f) In the event the Executive resigns for any reason other than an Event of
Termination (as described in Section 4), Termination for Just Cause (as
described in Section 5), Termination for Disability or Death (as described in
Section 6) or Termination Upon Retirement (as described in Section 7), all
obligations of the Bank hereunder shall immediately cease upon the date of such
resignation.
 
(g) Notwithstanding the foregoing, to the extent required by regulations or
interpretations of the Office of Thrift Supervision, all severance payments
under the Agreement shall not exceed three (3) times the Executive’s average
annual compensation (as defined in such regulations or interpretations) over the
most recent five (5) taxable years.
 
(h) For purposes of this Agreement, a “Separation from Service” shall have
occurred if the Bank and Executive reasonably anticipate that either no further
services will be performed by the Executive after the date of the Event of
Termination (whether as an employee or as an independent contractor) or the
level of further services performed will not exceed 49% of the average level of
bona fide services in the 36 months immediately preceding the Event of
Termination. For all purposes hereunder, the definition of Separation from
Service shall be interpreted consistent with Treasury Regulation Section
1.409A-1(h)(ii). If Executive is a Specified Employee, as defined in Code
Section 409A and any payment to be made under sub-paragraph (b) or (c) of this
Section 4 shall be determined to be subject to Code Section 409A, then if
required by Code Section 409A, such payment or a portion of such payment (to the
minimum extent possible) shall be delayed and shall be paid on the first day of
the seventh month following Executive’s Separation from Service.
 
5. TERMINATION FOR JUST CAUSE. 
 
(a) The term “Termination for Just Cause” shall mean termination because of the
Executive’s personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, or material
breach of any provision of this Agreement.
 
(b) Notwithstanding Section 5(a), the Bank may not terminate Executive for Just
Cause unless and until there shall have been delivered to him a Notice of
Termination which shall include a copy of a resolution duly adopted by the
affirmative vote of not less than a majority of the entire membership of the
Board at a meeting of the Board called and held for that purpose, finding that
in the good faith opinion of the Board, Executive had engaged in or committed
the conduct justifying Termination for Just Cause and specifying the particulars
thereof in detail. Executive shall not have the right to receive compensation or
other benefits for any period after Termination for Just Cause. During the
period beginning on the date of the Notice of Termination for Just Cause
pursuant to Section 5 hereof through the Date of Termination, any unvested stock
options and related rights granted to Executive under any stock option plan of
the Bank or the Holding Company (or any affiliate) shall not be exercisable nor
shall any unvested awards granted to Executive under any stock benefit plan of
the Bank or Holding Company (or affiliate thereof) vest. At the Date of
Termination, any such unvested stock options and related rights and any such
unvested awards shall become null and void and shall not be exercisable by or
delivered to Executive at any time subsequent to such Termination for Just
Cause. In the Event of Executive’s Termination for Just Cause, Executive shall
resign immediately as a director of the Bank and as a director and/or officer of
any affiliate of the Bank.
 
6. TERMINATION FOR DISABILITY OR DEATH.
 
(a) The Bank or Executive may terminate Executive’s employment after having
established Executive’s Disability. For purposes of this Agreement, “Disability”
means a physical or mental infirmity that impairs Executive’s ability to
substantially perform his duties under this Agreement and that results in
Executive’s becoming eligible for long-term disability benefits under a
long-term disability plan of the Bank (or, if the Bank has no such plan in
effect, that impairs Executive’s ability to substantially perform his duties
under this Agreement for a period of one hundred eighty (180) consecutive days).
The Board shall determine in good faith, based upon competent medical advice and
other factors that they reasonably believe to be relevant, whether or not
Executive is and continues to be disabled for purposes of this Agreement. As a
condition to any benefits, the Board may require Executive to submit to such
physical or mental evaluations and tests as it deems reasonably appropriate, at
the Bank’s expense.
 
(b) In the event of such Disability, Executive’s obligation to perform services
under this Agreement will terminate. In the event of such termination, Executive
shall receive benefits under any disability program sponsored by the Bank,
provided such benefit is not less than the benefits provided in the following
sentence of this Section 6(b). In the event the Bank does not sponsor any
disability programs, the Executive shall continue to receive (x) his Base
Salary, as defined in Section 3(a), at the rate in effect on the Date of
Termination for period of one (1) year following the Date of Termination by
reason of Disability, and (y) sixty-six and two-thirds percent (66 2/3%) of
Executive’s Base Salary each successive year after the first year following
termination through the earliest to occur of (i) the date of Executive’s death;
(ii) the date the Executive recovers from such Disability; (iii) the date
Executive attains age 65; or (iv) the expiration of thirty-six (36) months
following the Date of Termination. Notwithstanding anything to the contrary
herein, any benefits payable under this Section 6(b) shall be reduced to the
extent of payments received by Executive from a disability policy sponsored by
the Bank.

6

--------------------------------------------------------------------------------


 
(c) In the event of Executive’s death during the term of this Agreement, his
estate, legal representatives or named beneficiary or beneficiaries (as directed
by Executive in writing) shall be paid Executive’s Base Salary, as defined in
Section 3, at the rate in effect at the time of Executive’s death for a period
of one (1) year from the date of Executive’s death.
 
7. TERMINATION UPON RETIREMENT
 
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at age 65, unless extended by the Board.
Upon termination of Executive’s employment based on Retirement, no amounts or
benefits shall be due Executive under this Agreement, and Executive shall be
entitled to all benefits under any retirement plan of the Bank and other plans
to which Executive is a party.
 

7

--------------------------------------------------------------------------------


 
8. RESIGNATION FROM BOARDS OF DIRECTORS
 
In the event of Executive’s termination of employment for any reason other than
upon a Change in Control, Executive shall resign as a director of the Bank, and
as a director and/or officer of any affiliate of the Bank.
 
9. NOTICE
 
(a) Any notice required hereunder shall be in writing and hand-delivered to the
other party. Hand delivery to the Bank shall be made to the Chairman or the
Secretary of the Board of Directors. Any termination by the Bank or by Executive
shall be communicated by Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a written
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.
 
(b) “Date of Termination” shall mean (A) if Executive’s employment is terminated
for Disability, thirty (30) days after a Notice of Termination is given
(provided that he shall not have returned to the performance of his duties on a
full-time basis during such thirty (30) day period), and (B) if his employment
is terminated for any other reason, the date specified in the Notice of
Termination.
 
(c) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party within thirty (30) days after receiving
the Notice of Termination that such a dispute exists, and shall pursue the
resolution of such dispute in good faith and with reasonable diligence pursuant
to Section 19 of this Agreement. During the pendency of any such dispute, the
Bank shall not be obligated to pay Executive compensation or other payments
beyond the Date of Termination.
 
10. SOURCE OF PAYMENTS.
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank.
 
11. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive. No provision of this Agreement shall be interpreted to
mean that Executive is subject to receiving fewer benefits than those available
to him without reference to this Agreement.
 
12. NO ATTACHMENT; BINDING ON SUCCESSORS.
 
8

--------------------------------------------------------------------------------


 
(a) Except as required by law or as otherwise provided in this Agreement, no
right to receive payments under this Agreement shall be subject to anticipation,
commutation, alienation, sale, assignment, encumbrance, charge, pledge, or
hypothecation, or to execution, attachment, levy, or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void, and of no effect.
 
(b) This Agreement shall be binding upon, and inure to the benefit of, Executive
and the Bank and their respective successors and assigns.
 
13. MODIFICATION AND WAIVER.
 
(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.
 
14. REQUIRED PROVISIONS.
 
(a) The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than Termination for Just Cause as defined in
Section 5 hereof shall not prejudice Executive’s right to compensation or other
benefits under this Agreement. Executive shall have no right to receive
compensation or other benefits for any period after Termination for Cause.
 
(b) If Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act (the “FDI Act”), the Bank’s obligations under this
Agreement shall be suspended as of the date of service, unless stayed by
appropriate proceedings. If the charges in the notice are dismissed, the Bank
may in its discretion (i) pay Executive all or part of the compensation withheld
while its contract obligations were suspended and (ii) reinstate (in whole or in
part) any of its obligations which were suspended.
 
(c) If Executive is removed and/or permanently prohibited from participating in
the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) [12
USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the FDI Act, all obligations
of the Bank under this Agreement shall terminate as of the effective date of the
order, but vested rights of the contracting parties shall not be affected.
 
(d) If the Bank is in default as defined in Section 3(x)(1) [12 USC §1813(x)(1)]
of the FDI Act, all obligations of the Bank under this Agreement shall terminate
as of the date of default, but this paragraph shall not affect any vested rights
of the contracting parties.
 
9

--------------------------------------------------------------------------------


 
(e) All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank, (i) by the Director of the OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) [12 USC
§1823(c)] of the FDI Act; or (ii) by the Director or his or her designee at the
time the Director or his or her designee approves a supervisory merger to
resolve problems related to operation of the Bank or when the Bank is determined
by the Director to be in an unsafe or unsound condition. Any rights of the
parties that have already vested, however, shall not be affected by such action.
 
(f) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the FDI
Act, 12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
 
15. NON-COMPETITION AND POST-TERMINATION OBLIGATIONS.
 
(a) All payments and benefits to Executive under this Agreement shall be subject
to Executive’s compliance with paragraph (b), (c) and (d) of this Section 15.
 
(b) Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Bank or any of its subsidiaries or affiliates.
 
(c) Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank and affiliates thereof,
as it may exist from time to time, is a valuable, special and unique asset of
the business of the Bank and affiliates thereof. Executive will not, during or
after the term of his employment, disclose any knowledge of the past, present,
planned or considered business activities of the Bank or affiliates thereof to
any person, firm, corporation, or other entity for any reason or purpose
whatsoever (except for such disclosure as may be required to be provided to the
Office of Thrift Supervision (“OTS”), the Federal Deposit Insurance Corporation
(“FDIC”), or other regulatory agency with jurisdiction over the Bank or
Executive). Notwithstanding the foregoing, Executive may disclose any knowledge
of banking, financial and/or economic principles, concepts or ideas which are
not solely and exclusively derived from the business plans and activities of the
Bank, and Executive may disclose any information regarding the Bank which is
otherwise publicly available or which Executive is otherwise legally required to
disclose. In the event of a breach or threatened breach by Executive of the
provisions of this Section 15, the Bank will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, his knowledge of the
past, present, planned or considered business activities of the Bank or any of
its affiliates, or from rendering any services to any person, firm, corporation
or other entity to whom such knowledge, in whole or in part, has been disclosed
or is threatened to be disclosed. Nothing herein will be construed as
prohibiting the Bank from pursuing any other remedies available to them for such
breach or threatened breach, including the recovery of damages from Executive.
 
10

--------------------------------------------------------------------------------


 
(d) Upon any termination of Executive’s employment hereunder for any reason
other than (i) pursuant to Section 4(a)(iii); (ii) pursuant to Section 6; or
(iii) any termination of Executive’s employment hereunder as a result of the
expiration of Executive’s employment term following a notice of non-renewal
pursuant to Section 2, Executive agrees that Executive will not, in any manner
whatsoever, for a period of one (1) year following the termination of
Executive’s employment with the Bank either as an individual or as a partner,
stockholder, director, officer, principal, employee, agent, consultant, or in
any other relationship or capacity, with any person, firm, corporation or other
business entity, either directory or indirectly, solicit or induce or aid in the
solicitation or inducement of any employees of the Bank to leave their
employment with the Bank. Executive further agrees that the Executive will not,
in any manner whatsoever, for a period of one (1) year following the termination
of Executive’s employment with the Bank, either as an individual or as a
partner, stockholder, director, officer, principal, employee, agent, consultant
or in any other relationship or capacity with any person, firm, corporation or
other business entity, either directly or indirectly, solicit the business of
any customers or clients of the Bank at the time of termination of Executive’s
employment with the Bank.
 
16. SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
17. HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
18. GOVERNING LAW.
 
This Agreement shall be governed by the laws of the State of Indiana but only to
the extent not superseded by federal law.
 
19. ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, conducted before a single
arbitrator selected by the Bank and Executive sitting in a location selected by
the Bank and Executive within twenty-five (25) miles of Munster, Indiana, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.
 
20. PAYMENT OF LEGAL FEES.

11

--------------------------------------------------------------------------------


 
All reasonable legal fees paid or incurred by Executive pursuant to any dispute
or question of interpretation relating to this Agreement shall be paid or
reimbursed by the Bank, provided that the dispute or interpretation has been
settled by Executive and the Bank or resolved in Executive’s favor. To the
extent necessary to avoid taxes and penalties under Code Section 409A, such
reimbursement shall be made within two and one-half months following resolution
of the dispute in Executive’s favor.
 
[Signature page follows]
 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized representative, and Executive has signed this Agreement,
effective as of the day and date first above written.
 
ATTEST:
AMERICAN SAVINGS, FSB
                                   
/s/ Denise Knapp   
 
By:
/s/Donald L. Harle 
 
Corporate Secretary
Title:   Director and Chairman of the
Compensation Committee
                         
WITNESS:
EXECUTIVE:
                                       
/s/ Tricia Boss
 
/s/ Michael Mellon   
     
Michael Mellon
 




13

--------------------------------------------------------------------------------




